ORMOND, J.
(Dissenting opinion.) It appears to me that the statute which requires a scire facias to issue to the garnishee, after a judgment nisi against him, is intended entirely for Ms benefit, and if so he may certainly waive it, and pay the debt to the pláintiffin attachment, not having received notice that the debt has been transferred to another, and should not be compelled to retain it in his hands, bearing interest, for the purpose, as supposed by the majority of the court, of protecting the right of some un*487known assignee. Indeed, if there had 'been no judgment nisi agáinst him, the payment to the plaintiff in attachment would operate as a transfer of the debt of the plaintiff, and extinguishment of the debt he owed the defendant in attachment, and his condition certainly cannot be worse in consequence of the conditional judgment against him.